DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 21, 23-29 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being by anticipated by Kim et al. (US 9,596,056 B2, hereinafter “Kim”).
Regarding claim 1, Kim discloses a method of transmitting common downlink control information, the method being applied to a base station and comprising:
group-scrambling common downlink control information with pieces of preset group-scrambling information corresponding to terminal groups one by one to acquire grouped common downlink control information (see column 3 lines 10-25, column 19 lines 40-58, Multi-user (MU) downlink control information (DCI)  can be group-scrambling common downlink control information including CRC scrambled with an identifier (ID) of a user group, MU DCI including control information of plurality of terminals in a user group, pre-set group scrambling information such as identifier of user group or C-RNTI); and transmitting a 
Regarding claims 2 and 26, Kim discloses wherein the pieces of the preset group-scrambling information comprise: a plurality of preset radio network temporary identifiers (RNTIs) corresponding to the terminal groups one by one (see column 17 lines 12-31, column 18 lines 4-29, plurality of C-RNTIs); or a preset RNTI and a plurality of preset scrambling sequences, wherein the plurality of preset scrambling sequences correspond to the terminal groups one by one (see column 17 lines 12-31, CRC masked with C-RNTs which makes plurality of sequences).
Regarding claims 3 and 24, Kim discloses further comprising: transmitting the pieces of the preset group-scrambling information to the terminal via target signaling (see column 19 lines 16-20, UE-specific search space), wherein the target signaling comprises any of radio resource control signaling, system information, a medium access control (MAC) control element, and physical layer signaling (see column 14 lines 20-22, higher layer signaling which is RRC or MAC).
Regarding claim 4, Kim discloses a method of acquiring common downlink control information, the method being applied to a terminal and comprising:

receiving a PDCCH carrying target common downlink control information from a base station (see Figure 9, column 19 lines 40-58, eNB transmitting PDCCH including MU DCI), wherein the target common downlink control information is common downlink control information of grouped common downlink control information corresponding to a target terminal group to which the terminal belongs (see column 18 lines 4-29, target UE is masked with C-RNTI), and the grouped common downlink control information is groups of common downlink control information acquired by the base station group-scrambling common downlink control information with pieces of preset group-scrambling information corresponding to terminal groups one by one (see column 3 lines 10-25, column 19 lines 40-58, Multi-user (MU) downlink control information (DCI) including CRC scrambled with an identifier (ID) of a user group, MU DCI including control information of plurality of terminals in a user group); and demodulating the PDCCH according to the pieces of the preset group-scrambling information to acquire the target common downlink control information (see column 18 lines 30-40, decoding/demodulating with UE group ID).
Regarding claim 5, Kim discloses wherein the pieces of the preset group-scrambling information comprise: a plurality of preset RNTIs corresponding to the terminal groups one by one (see column 18 lines 4-29, plurality of C-RNTIs); or a preset RNTI and a plurality of preset scrambling sequences (see column 3 lines 10-25, column 16 lines 49-62, CRC is scrambled with group user ID or C-RNTI, thus creating different 
Regarding claims 6 and 27, Kim discloses wherein demodulating the PDCCH according to the pieces of the preset group-scrambling information to acquire the target common downlink control information belongs (see column 18 lines 4-29, target UE is masked with C-RNTI) comprises: demodulating the PDCCH respectively with each piece of the preset group-scrambling information (see column 16 lines 32-48, demodulates/decodes in order); and acquiring the target common downlink control information in a case where the PDCCH is successfully demodulated with target preset group-scrambling information of the preset group-scrambling information (see column 18 lines 4-40).
Regarding claims 7 and 28, Kim discloses wherein, in a case that the pieces of the preset group-scrambling information comprise the plurality of the preset RNTIs (see column 18 lines 7-10, plurality of C-RNTIs), demodulating the PDCCH according to the pieces of the preset group-scrambling information to acquire the target common downlink control information (see column 18 lines 4-29, target UE is masked with C-RNTIs) comprises: determining, from among the plurality of the preset RNTIs, a target preset RNTI corresponding to the target terminal group to which the terminal belongs (see column 18 lines 4-44, blind detection using UE group ID); and demodulating the PDCCH according to the target preset RNTI to acquire the target common downlink control information (see column 18 lines 30-40, blind detection and decoding).
Regarding claims 8 and 29, Kim discloses wherein, in a case that the pieces of the preset group-scrambling information comprise the preset RNTIs (see column 18 
Regarding claims 21 and 25, Kim discloses an apparatus for transmitting common downlink control information, the apparatus being applied to a base station and comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: group-scramble common downlink control information with pieces of preset group-scrambling information corresponding to terminal groups one by one to acquire grouped common downlink control information (see column 3 lines 10-25, column 19 lines 40-58, Multi-user (MU) downlink control information (DCI) including CRC scrambled with an identifier (ID) of a user group, MU DCI including control information of plurality of terminals in a user group); and
transmit a PDCCH carrying target common downlink control information to a terminal (see Figure 9, column 19 lines 40-58, eNB transmitting PDCCH including MU DCI), so that the terminal demodulates the PDCCH according to the pieces of the preset group-
Regarding claim 23, Kim discloses wherein the pieces of the preset group-scrambling information comprise: a plurality of preset radio network temporary identifiers (RNTIs) corresponding to the terminal groups one by one (see column 17 lines 12-31); or a preset RNTI and a plurality of preset scrambling sequences, wherein the plurality of preset scrambling sequences correspond to the terminal groups one by one (see column 17 lines 12-31, CRC masked with C-RNTs which makes plurality of sequences).
Regarding claim 31, Kim discloses a communication system implementing the method according to claim 1, comprising the base station and the terminal groups (see column 17 lines 13-24), wherein: a terminal among the terminal groups is configured to receive, from the base station, the PDCCH carrying the target common downlink control information (see column 18 lines 11-15, target UE is masked with C-RNTI);
the target common downlink control information is common downlink control information of grouped common downlink control information corresponding to a target terminal group to which the terminal belongs (see column 18 lines 4-29);
the grouped common downlink control information is groups of common downlink control information acquired by the base station group-scrambling common downlink .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li et al. (US 2015/0245380 A1, hereinafter “Li”).
Regarding claims 9, 30 and 32, Kim discloses wherein, prior to demodulating the PDCCH according to the pieces of the preset group-scrambling information to acquire the target common downlink control information (see column 3 lines 10-25, column 19 lines 40-58, Multi-user (MU) downlink control information (DCI) including CRC scrambled with an identifier (ID) of a user group, MU DCI including control information of plurality of terminals in a user group). Kim discloses all the subject matter but fails to mention the method further comprises: acquiring the pieces of the preset group-scrambling information based on a pre-defined protocol for communication between the terminal and the base station; or receiving the pieces of the preset group-scrambling information transmitted by the base station via target signaling, wherein the target signaling comprises any of radio resource control signaling, system information, a MAC control element, and physical layer signaling. However, Li from a similar field of endeavor discloses the method further comprises: acquiring the pieces of the preset group-scrambling information based on a pre-defined protocol for communication between the terminal and the base station; or receiving the pieces of the preset group-scrambling information transmitted by the base station via target signaling, wherein the target signaling comprises any of radio resource control signaling, system information, a MAC control element, and physical layer signaling (see para. 0069). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Li protocol scrambling into Kim downlink control information. The method can be implemented in downlink control information. The motivation of doing this is to solve the problem of interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463